DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-20 are pending.


Specification
The disclosure is objected to because of the following informalities in paragraphs 14 and 59: The term "Asaike" should read "Akaike". Appropriate correction is required.


Claim Objections
Claim 4 is objected to because of the following informalities: The term "Asaike" should read "Akaike". Appropriate correction is required.
Claim 14 is objected to because of the following informalities: The term "Asaike" should read "Akaike". Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim refers to software per se.
Claims 12-20 are rejected based on their dependence upon rejected Claim 11.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 9-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., US Patent Pub. US 20140025315 A1 (hereinafter Cheng) in view of Cheng et al., US Patent Pub. US 20160349736 A1 (hereinafter Cheng736) in view of Chen et al., US Patent Pub. US 20060129257 A1 (hereinafter Chen) and in further view of Akrotirianakis et al., US Patent Pub. US 20170076216 A1 (hereinafter Akrotirianakis).

Claim 1
Cheng teaches a predictive maintenance method (Cheng, Para [0010] - - Predictive maintenance method.), comprising: according to if an abnormal event occurs when the component is processing each of the workpieces, obtaining a plurality of event indicative values that are one-to-one corresponding to the sets of process data (Cheng, Para [0045-47], [0069-73] - - Obtaining multiple variables/”parameter indicators” related/”one to one” with data sets/”event indicative values” when an abnormal event occurs while processing each of the workpieces.); selecting one of the parameter indicators that is corresponding to a maximum one of the correlation coefficients as an aging feature (yT) (Cheng, Para [0015] - - Parameter indicator corresponding to a maximum representative value/”aging feature” Max yT.); performing a first determination operation to determine if the component is in a sick state according to the value of the aging feature (yT) corresponding to each of the workpieces, wherein one of the workpieces is set as a sample selection point once the component is in the sick state when processing the one of the workpieces (Cheng, Para [0073-77] - - Determining if a target device/component is in a sick state according to the representative value/”aging feature” yT where a workpiece is used as a sample selection point when processing a workpiece.); performing a model-building operation to build an aging-feature prediction model by using the set of model-building sample data in accordance a time series prediction algorithm, thereby obtaining a plurality of predicted values of the aging feature (yT) that are arranged in a processing order (Cheng, Para [0025], [0045-47] - - Performing a model building operation to build an representative value/”aging feature” yT prediction model using the sample data according to an ARIMA/”time series prediction algorithm” method to obtain predicted values of the representative value/”aging feature” yT in processing order.); obtaining a dead spec that is a value of the aging feature (yT) used or generated by the component when the component cannot work (Cheng, Para [0075-77], [0104] - - Sequentially determining the point at which the predicted model values reach a dead state value/spec where the target device/component cannot work.); sequentially determining if the predicted values are substantially equal to the dead spec until an earliest one of the predicted values is found, wherein one of the time points corresponding to the earliest one is a death time point at which the component cannot work (Cheng, Para [0075-77], [0104] - - Sequentially determining the point at which the predicted model values reach a dead state value/spec where the sample/time point corresponds to the earliest point at which the target device/component cannot work.); and computing differences between the death time point and the respective time points at which the workpieces are processed, thereby obtaining a plurality of predicted remaining useful life values (RULt), wherein t stands for the tth workpieces and t is an integer. (Cheng, Para [0075-0077], [0104] - - Computing differences between a time of a dead state/”death time point” and the time points at which the workpieces are processed to obtain a predicted RUL based on the sampling rate that is related to the integer numbers of workpieces processed by the system.)
But Cheng fails to specify conducting a correlation analysis between each of parameter indicators and the event indicative values, thereby obtaining a plurality of correlation coefficients one-to-one corresponding to the parameter indicators; and using N values of the aging feature as a set of model-building sample data, wherein the N values of the aging feature (yT) are corresponding to N sets of the sets of process data belonging to N of the workpieces that are processed before the sample selection point, wherein N is a positive integer.
However Cheng736 teaches conducting a correlation analysis between each of parameter indicators and the event indicative values, thereby obtaining a plurality of correlation coefficients one-to-one corresponding to the parameter indicators (Cheng736, Para [0069-73] - - Obtaining a ; using N values of the aging feature as a set of model-building sample data, wherein the N values of the aging feature (yT) are corresponding to N sets of the sets of process data belonging to N of the workpieces that are processed before the sample selection point, wherein N is a positive integer. (Chen736, Para [0015], [0121-128] - - Using k/N values of the data quality index/”aging feature” as data to be input to a model, where the k/N number is the data associated with k/N integer number of workpieces processed before a workpiece is measured/”sample selection point”.)
Cheng and Cheng736 are analogous art because they are from the same field of endeavor.  They relate to predictive maintenance methods.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above predictive maintenance method, as taught by Cheng, and incorporating the obtaining a plurality of correlation coefficients between variables and data sets, and using k values of the data quality index as data to be input to a model, where the k number is the data associated with k integer number of workpieces processed before a workpiece is measured, as taught by Cheng736.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce cycle time and production costs by obtaining a plurality of correlation coefficients between variables and data sets, and using k values of the data quality index as data to be input to a model, where the k number is the data associated with k integer number of workpieces processed before a workpiece is measured, as suggested by Cheng736 (Para [0005]).
But the combination of Cheng and Cheng736 fails to specify obtaining a plurality of sets of process data used or generated by a component of a production tool when a plurality of workpieces are processed in sequence, wherein each of the sets of process data comprises values of a plurality of parameters, the values of each of parameters in each of the sets of process data is a set of time series data values within a period of processing time when the component of the production tool is processing one of the workpieces, and the sets of process data are one-to-one corresponding to the sets of workpieces; and obtaining a plurality of time points at which the component processes the workpieces respectively in accordance with a plurality of process times used by the component for processing the workpieces respectively.
However Chen teaches obtaining a plurality of sets of process data used or generated by a component of a production tool when a plurality of workpieces are processed in sequence, wherein each of the sets of process data comprises values of a plurality of parameters, the values of each of parameters in each of the sets of process data is a set of time series data values within a period of processing time when the component of the production tool is processing one of the workpieces, and the sets of process data are one-to-one corresponding to the sets of workpieces (Chen, Para [0026], [0033-39] - - Acquiring a plurality of sets of process data generated by a process/production tool by sensors of a plurality of workpieces processed in sequence where the process data consists of sets of time series data values obtained during processing of a workpiece and the data corresponds to the workpiece.); obtaining a plurality of time points at which the component processes the workpieces respectively in accordance with a plurality of process times used by the component for processing the workpieces respectively. (Chen, Para [0026], [0030-39] - - Acquiring a plurality of sets of process data generated by a process/production tool by sensors of a plurality of workpieces processed in sequence where the process data consists of sets of time series data values obtained during processing of a workpiece and the data corresponding to the workpiece includes the process time for processing the workpieces used by the component.)
Cheng, Cheng736, and Chen are analogous art because they are from the same field of endeavor.  They relate to predictive maintenance methods.

One of ordinary skill in the art would have been motivated to do this modification in order to detect tool and process deviations to identify root causes by acquiring a plurality of sets of process data generated by a process tool by sensors of a plurality of workpieces processed in sequence where the process data consists of sets of time series data values obtained during processing of a workpiece and the data corresponding to the workpiece includes the process time for processing the workpieces used by the component, as suggested by Chen (Para [0008]).
But the combination of Cheng, Cheng736, and Chen fails to specify converting the set of time series data values of each of the parameters in each of the sets of process data to a value of a parameter indicator by using a plurality of algorithms respectively, wherein the parameter indicators are one-to-one corresponding to the parameters.
However Akrotirianakis teaches converting the set of time series data values of each of the parameters in each of the sets of process data to a value of a parameter indicator by using a plurality of algorithms respectively, wherein the parameter indicators are one-to-one corresponding to the parameters. (Akrotirianakis, Para [0028-34] - - Converting time series data to corresponding parameters/”value of a parameter indicator” for input to models using data analytics/”plurality of algorithms”.)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above predictive maintenance method, as taught by Cheng, Cheng736, and Chen, and further incorporating converting time series data to corresponding parameters for input to models using data analytics, as taught by Akrotirianakis.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide predictive time series trends in a manner useful for planning purposes by converting time series data to corresponding parameters for input to models using data analytics, as suggested by Akrotirianakis (Para [0005]).

Claim 2
The combination of Cheng, Cheng736, Chen, and Akrotirianakis teaches all the limitations of the base claims as outlined above.  
The combination of Cheng, Cheng736, Chen, and Akrotirianakis further teaches converting the values of the aging feature (yT) in each of the sets of process data to a plurality of device health indices (DHI) in accordance with a set of conversion formulas as follows:


    PNG
    media_image1.png
    255
    468
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    247
    514
    media_image2.png
    Greyscale


wherein                         
                            
                                
                                    y
                                
                                -
                            
                        
                    T represents the mean of the values of the aging feature, and                         
                            
                                
                                    y
                                
                                -
                            
                        
                    T_mapping is a conversion value corresponding to                         
                            
                                
                                    y
                                
                                -
                            
                        
                    T; Max yT represents the maximum one of the values of the aging feature, and Max yT_mapping is a conversion value corresponding to Max yT; Min yT represents the minimum one of the values of the aging feature, and Min yT_mapping is a conversion value corresponding to Min yT; LSL is a lower specification limit; LCL is a lower control limit; USL is an upper specification limit; UCL is an upper control limit; LSL_mapping is a conversion value corresponding to the LSL; LCL_mapping is a conversion value corresponding to the LCL; USL_mapping is a conversion value corresponding to the USL; and UCL_mapping is a conversion value corresponding to the UCL (Cheng, Para [0013-18] - - converting the actual representative value/”aging feature” (yT) of the new workpiece sample to a device health index (DHI) in accordance with a set of first conversion formulas as follows: 

    PNG
    media_image3.png
    471
    445
    media_image3.png
    Greyscale

wherein yT represents the mean of the actual representative values of the fresh samples, and yT_mapping is a conversion value corresponding to yT; Max yT represents the maximum actual representative value of the fresh samples, and Max yT_mapping is a conversion value corresponding to Max yT; Min yT represents the minimum actual representative value of the fresh samples Min yT_mapping is a conversion value corresponding to Min yT; LSL is a lower specification limit; LCL is a lower control limit; USL is an upper specification limit; UCL is an upper control limit; LSL_ mapping is a conversion value corresponding to the LSL; LCL_mapping is a conversion value corresponding to the LCL; sequentially determining if the device health indices are greater or equal to a threshold value until an earliest one of the device health indices is found, wherein one of the workpieces corresponding to the earliest one of the device health indices is set as the sample selection point. (Cheng, Para [0023] - - Setting a baseline/earliest device health index as a sample selection point for determining if the device health indices are greater or equal to a threshold value.)

Claim 9
The combination of Cheng, Cheng736, Chen, and Akrotirianakis teaches all the limitations of the base claims as outlined above.  
The combination of Cheng, Cheng736, Chen, and Akrotirianakis further teaches the component comprises a throttle valve. (Cheng, Para [0045] - - Component comprises a throttle valve.)

Claim 10
The combination of Cheng, Cheng736, Chen, and Akrotirianakis teaches all the limitations of the base claims as outlined above.  
The combination of Cheng, Cheng736, Chen, and Akrotirianakis further teaches the parameter indicators comprise a standard deviation. (Cheng, Para [0053] - - Parameter indicators comprise a standard deviation.)

Claim 11
Cheng teaches a computer program product stored on a non-transitory tangible computer readable recording medium, which, when executed, performs a baseline predictive maintenance method (Chen, Para [0010], [0095] - - A computer program product, which may include a machine-, the predictive maintenance method comprising: obtaining a plurality of event indicative values that are one-to-one corresponding to the sets of process data (Cheng, Para [0045-47], [0069-73] - - Obtaining multiple variables/”parameter indicators” related/”one to one” with data sets/”event indicative values” when an abnormal event occurs while processing each of the workpieces.); selecting one of the parameter indicators that is corresponding to a maximum one of the correlation coefficients as an aging feature (yT) (Cheng, Para [0015] - - Parameter indicator corresponding to a maximum representative value/”aging feature” Max yT.); performing a first determination operation to determine if the component is in a sick state according to the value of the aging feature (yT) corresponding to each of the workpieces, wherein one of the workpieces is set as a sample selection point once the component is in the sick state when processing the one of the workpieces (Cheng, Para [0073-77] - - Determining if a target device/component is in a sick state according to the representative value/”aging feature” yT where a workpiece is used as a sample selection point when processing a workpiece.); performing a model-building operation to build an aging-feature prediction model by using the set of model-building sample data in accordance a time series prediction algorithm, thereby obtaining a plurality of predicted values of the aging feature (yT) that are arranged in a processing order (Cheng, Para [0025], [0045-47] - - Performing a model building operation to build an representative value/”aging feature” yT prediction model using the sample data according to an ARIMA/”time series prediction algorithm” method to obtain predicted values of the representative value/”aging feature” yT in processing order.); obtaining a dead spec that is a value of the aging feature (yT) used or generated by the component when the component cannot work (Cheng, Para [0075-77], [0104] - - Sequentially determining the point at which the predicted model values reach a dead state value/spec where the target device/component cannot work.); sequentially determining if the predicted values are substantially equal to the dead spec until an earliest one of the predicted values is found, wherein one of the time points corresponding to the earliest one is a death time point at which the component cannot work (Cheng, Para [0075-77], [0104] - - Sequentially determining the point at which the predicted model values reach a dead state value/spec where the sample/time point corresponds to the earliest point at which the target device/component cannot work.); and computing differences between the death time point and the respective time points at which the workpieces are processed, thereby obtaining a plurality of predicted remaining useful life values (RULt), wherein t stands for the tth workpieces and t is an integer. (Cheng, Para [0075-0077], [0104] - - Computing differences between a time of a dead state/”death time point” and the time points at which the workpieces are processed to obtain a predicted RUL based on the sampling rate that is related to the integer numbers of workpieces processed by the system.)
But Cheng fails to specify conducting a correlation analysis between each of parameter indicators and the event indicative values, thereby obtaining a plurality of correlation coefficients one-to-one corresponding to the parameter indicators; and using N values of the aging feature as a set of model-building sample data, wherein the N values of the aging feature (yT) are corresponding to N sets of the sets of process data belonging to N of the workpieces that are processed before the sample selection point, wherein N is a positive integer.
However Cheng736 teaches conducting a correlation analysis between each of parameter indicators and the event indicative values, thereby obtaining a plurality of correlation coefficients one-to-one corresponding to the parameter indicators (Cheng736, Para [0069-73] - - Obtaining a plurality of correlation coefficients between/”one to one” variables/”parameter indicators” and data sets/”event indicative values”.); using N values of the aging feature as a set of model-building sample data, wherein the N values of the aging feature (yT) are corresponding to N sets of the sets of process data belonging to N of the workpieces that are processed before the sample selection point, wherein N is a positive integer. (Chen736, Para [0015], [0121-128] - - Using k/N values of the data quality 
Cheng and Cheng736 are analogous art because they are from the same field of endeavor.  They relate to predictive maintenance methods.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above predictive maintenance method, as taught by Cheng, and incorporating the obtaining a plurality of correlation coefficients between variables and data sets, and using k values of the data quality index as data to be input to a model, where the k number is the data associated with k integer number of workpieces processed before a workpiece is measured, as taught by Cheng736.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce cycle time and production costs by obtaining a plurality of correlation coefficients between variables and data sets, and using k values of the data quality index as data to be input to a model, where the k number is the data associated with k integer number of workpieces processed before a workpiece is measured, as suggested by Cheng736 (Para [0005]).
But the combination of Cheng and Cheng736 fails to specify obtaining a plurality of sets of process data used or generated by a component of a production tool when a plurality of workpieces are processed in sequence, wherein each of the sets of process data comprises values of a plurality of parameters, the values of each of parameters in each of the sets of process data is a set of time series data values within a period of processing time when the component of the production tool is processing one of the workpieces, and the sets of process data are one-to-one corresponding to the sets of workpieces; and obtaining a plurality of time points at which the component processes the workpieces respectively in accordance with a plurality of process times used by the component for processing the workpieces respectively.
obtaining a plurality of sets of process data used or generated by a component of a production tool when a plurality of workpieces are processed in sequence, wherein each of the sets of process data comprises values of a plurality of parameters, the values of each of parameters in each of the sets of process data is a set of time series data values within a period of processing time when the component of the production tool is processing one of the workpieces, and the sets of process data are one-to-one corresponding to the sets of workpieces (Chen, Para [0026], [0033-39] - - Acquiring a plurality of sets of process data generated by a process/production tool by sensors of a plurality of workpieces processed in sequence where the process data consists of sets of time series data values obtained during processing of a workpiece and the data corresponds to the workpiece.); obtaining a plurality of time points at which the component processes the workpieces respectively in accordance with a plurality of process times used by the component for processing the workpieces respectively. (Chen, Para [0026], [0030-39] - - Acquiring a plurality of sets of process data generated by a process/production tool by sensors of a plurality of workpieces processed in sequence where the process data consists of sets of time series data values obtained during processing of a workpiece and the data corresponding to the workpiece includes the process time for processing the workpieces used by the component.)
Cheng, Cheng736, and Chen are analogous art because they are from the same field of endeavor.  They relate to predictive maintenance methods.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above predictive maintenance method, as taught by Cheng and Cheng736, and further incorporating acquiring a plurality of sets of process data generated by a process tool by sensors of a plurality of workpieces processed in sequence where the process data consists of sets of time series data values obtained during processing of a workpiece and the data 
One of ordinary skill in the art would have been motivated to do this modification in order to detect tool and process deviations to identify root causes by acquiring a plurality of sets of process data generated by a process tool by sensors of a plurality of workpieces processed in sequence where the process data consists of sets of time series data values obtained during processing of a workpiece and the data corresponding to the workpiece includes the process time for processing the workpieces used by the component, as suggested by Chen (Para [0008]).
But the combination of Cheng, Cheng736, and Chen fails to specify converting the set of time series data values of each of the parameters in each of the sets of process data to a value of a parameter indicator by using a plurality of algorithms respectively, wherein the parameter indicators are one-to-one corresponding to the parameters.
However Akrotirianakis teaches converting the set of time series data values of each of the parameters in each of the sets of process data to a value of a parameter indicator by using a plurality of algorithms respectively, wherein the parameter indicators are one-to-one corresponding to the parameters. (Akrotirianakis, Para [0028-34] - - Converting time series data to corresponding parameters/”value of a parameter indicator” for input to models using data analytics/”plurality of algorithms”.)
Cheng, Cheng736, Chen, and Akrotirianakis are analogous art because they are from the same field of endeavor.  They relate to predictive maintenance methods.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above predictive maintenance method, as taught by Cheng, Cheng736, and Chen, and further incorporating converting time series data to corresponding parameters for input to models using data analytics, as taught by Akrotirianakis.  


Claim 12
The combination of Cheng, Cheng736, Chen, and Akrotirianakis teaches all the limitations of the base claims as outlined above.  
The combination of Cheng, Cheng736, Chen, and Akrotirianakis further teaches converting the values of the aging feature (yT) in each of the sets of process data to a plurality of device health indices (DHI) in accordance with a set of conversion formulas as follows:


    PNG
    media_image1.png
    255
    468
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    247
    514
    media_image2.png
    Greyscale


wherein                         
                            
                                
                                    y
                                
                                -
                            
                        
                    T represents the mean of the values of the aging feature, and                         
                            
                                
                                    y
                                
                                -
                            
                        
                    T_mapping is a conversion value corresponding to                         
                            
                                
                                    y
                                
                                -
                            
                        
                    T; Max yT represents the maximum one of the values of the aging feature, and Max yT_mapping is a conversion value corresponding to Max yT; Min yT represents the minimum one of the values of the aging feature, and Min yT_mapping is a conversion value corresponding to Min yT; LSL is a lower specification limit; LCL is a lower control limit; USL is an upper specification limit; UCL is an upper control limit; LSL_mapping is a conversion value corresponding to the LSL; LCL_mapping is a conversion value corresponding to the LCL; USL_mapping is a conversion value corresponding to the USL; and UCL_mapping is a conversion value corresponding to the UCL (Cheng, Para [0013-18] - - converting the actual representative value/”aging feature” (yT) of the new workpiece sample to a device health index (DHI) in accordance with a set of first conversion formulas as follows: 

    PNG
    media_image3.png
    471
    445
    media_image3.png
    Greyscale

wherein yT represents the mean of the actual representative values of the fresh samples, and yT_mapping is a conversion value corresponding to yT; Max yT represents the maximum actual representative value of the fresh samples, and Max yT_mapping is a conversion value corresponding to Max yT; Min yT represents the minimum actual representative value of the fresh samples Min yT_mapping is a conversion value corresponding to Min yT; LSL is a lower specification limit; LCL is a lower control limit; USL is an upper specification limit; UCL is an upper control limit; LSL_ mapping is a conversion value corresponding to the LSL; LCL_mapping is a conversion value corresponding to the LCL; USL_mapping is a conversion value corresponding to the USL; and UCL_mapping is a conversion value corresponding to the UCL.); sequentially determining if the device health indices are greater or equal to a threshold value until an earliest one of the device health indices is found, wherein one of the workpieces corresponding to the earliest one of the device health indices is set as the sample selection point. (Cheng, Para [0023] - - Setting a baseline/earliest device health index as a sample selection point for determining if the device health indices are greater or equal to a threshold value.)

Claim 19
The combination of Cheng, Cheng736, Chen, and Akrotirianakis teaches all the limitations of the base claims as outlined above.  
The combination of Cheng, Cheng736, Chen, and Akrotirianakis further teaches the component comprises a throttle valve. (Cheng, Para [0045] - - Component comprises a throttle valve.)

Claim 20
The combination of Cheng, Cheng736, Chen, and Akrotirianakis teaches all the limitations of the base claims as outlined above.  
The combination of Cheng, Cheng736, Chen, and Akrotirianakis further teaches the parameter indicators comprise a standard deviation. (Cheng, Para [0053] - - Parameter indicators comprise a standard deviation.)


Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., US Patent Pub. US 20140025315 A1 (hereinafter Cheng) in view of Cheng et al., US Patent Pub. US 20160349736 A1 (hereinafter Cheng736) in view of Chen et al., US Patent Pub. US 20060129257 A1 (hereinafter Chen) in view of Akrotirianakis et al., US Patent Pub. US 20170076216 A1 (hereinafter Akrotirianakis) as applied to Claims 1-2, 9-12, and 19-20 above, in view of Fang et al., US Patent Num. US 6928398 B1 (hereinafter Fang), and in further view of Mahan et al., “White Noise Test: detecting autocorrelation and nonstationarities in long time series after ARIMA modeling”, June 2015, PROC. OF THE 14th PYTHON IN SCIENCE CONF., PP 100-102.

Claim 3
The combination of Cheng, Cheng736, Chen, and Akrotirianakis teaches all the limitations of the base claims as outlined above.  
The combination of Cheng, Cheng736, Chen, and Akrotirianakis further teaches the model-building operation comprises: building the aging-feature prediction model by using an autoregressive integrated moving average (ARIMA) model as the time series prediction algorithm, wherein the ARIMA model comprising a moving average (MA) model and an autoregressive (AR) model (Cheng, Para [0025] - - A time-series forecasting method using an auto-regressive integrated moving average method consisting of a moving average model and an autoregressive model.); calculating an information quantity of each of the ARIMA model combinations by using an information criterion algorithm (Cheng, Para [0045-57], [0063-68] - - Ranking ARIMA models by the parameter/”information quantity” value size using selected performance measures/”information criterion algorithm”.); and selecting one of the ARIMA model combinations that has the biggest information quantity as an optimal model. (Cheng, Para [0045-57], [0063-68] - - Selecting an ARIMA model with the largest parameter/”information quantity” value as the model.)
But the combination of Cheng, Cheng736, Chen, and Akrotirianakis fails to specify selecting the biggest lag of the MA model by using an autocorrelation function (ACF), and selecting the biggest lag of the AR model by using a partial autocorrelation function (PACF); creating a plurality of ARIMA model combinations by using the biggest lag of the MA model and the biggest lag of the AR model.
However Fang teaches selecting the biggest lag of the MA model by using an autocorrelation function (ACF), and selecting the biggest lag of the AR model by using a partial autocorrelation function (PACF) (Fang, Col 6, Line 30 – Col 7, Line 45, Col 10, Line 59 – Col 11, Line 10 - - Selecting the larger lag of the moving average model using autocorrelation function and selecting a larger lag of the AR model by using a partial autocorrelation function.); creating a plurality of ARIMA model combinations by using the biggest lag of the MA model and the biggest lag of the AR model. (Fang, Col 11, Line 1 – Col 13, Line 25 - - Creating multiple ARIMA model combinations by using the larger lags of the MA models and the larger lags of the AR models.)
Cheng, Cheng736, Chen, Akrotirianakis, and Fang are analogous art because they are from the same field of endeavor.  They relate to predictive maintenance methods.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above predictive maintenance method, as taught by Cheng, Cheng736, Chen, and Akrotirianakis, and further incorporating creating multiple ARIMA model combinations by using the selected larger lags of the MA models and the selected larger lags of the AR models, as taught by Fang.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow modeling and prediction based upon past values by creating multiple ARIMA model combinations by using the selected larger lags of the MA models and the selected larger lags of the AR models, as suggested by Fang (Col 3, Lines 5-10).
But the combination of Cheng, Cheng736, Chen, Akrotirianakis, and Fang fails to specify performing a white noise test on the values of the aging feature in the set of model-building sample data, wherein when one of the values of the aging feature in the set of model-building sample data is a white noise, a value of the aging feature corresponding to another set of process data belonging to a (N+1)th workpiece processed before the selection sample point is added to the set of model-building data.
performing a white noise test on the values of the data in the set of model-building sample data, wherein when one of the values of the data in the set of model-building sample data is a white noise, a value of the data corresponding to process data is added to the set of model-building data. (Mahan, Page 102 - - Performing a white noise test on data values of model building sample data and determining that the data value is not significantly different from white noise and added to the model building sample data.)
Cheng, Cheng736, Chen, Akrotirianakis, Fang, and Mahan are analogous art because they are from the same field of endeavor.  They relate to predictive maintenance methods.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above predictive maintenance method, as taught by Cheng, Cheng736, Chen, Akrotirianakis, and Fang, and further incorporating performing a white noise test on data values of model building sample data and determining that the data value is not significantly different from white noise and added to the model building sample data, as taught by Mahan.  
One of ordinary skill in the art would have been motivated to do this modification in order to perform diagnostic evaluations of ARIMA modeling by performing a white noise test on data values of model building sample data and determining that the data value is not significantly different from white noise and added to the model building sample data, as suggested by Mahan (Abstract).

Claim 4
The combination of Cheng, Cheng736, Chen, Akrotirianakis, Fang, and Mahan teaches all the limitations of the base claims as outlined above.  
the information criterion algorithm is a Bayesian information criterion (BIC) or an Akaike information criterion (AIC). (Akrotirianakis, Para [0027] - - Algorithm is a Bayesian information criterion or an Akaike information criterion.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above predictive maintenance method, as taught by Cheng, Cheng736, Chen, Akrotirianakis, Fang, and Mahan, and further incorporating a Bayesian information criterion or an Akaike information criterion algorithm, as taught by Akrotirianakis.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide predictive time series trends in a manner useful for planning purposes by using a Bayesian information criterion or an Akaike information criterion algorithm, as suggested by Akrotirianakis (Para [0005]).

Claim 13
The combination of Cheng, Cheng736, Chen, and Akrotirianakis teaches all the limitations of the base claims as outlined above.  
The combination of Cheng, Cheng736, Chen, and Akrotirianakis further teaches the model-building operation comprises: building the aging-feature prediction model by using an autoregressive integrated moving average (ARIMA) model as the time series prediction algorithm, wherein the ARIMA model comprising a moving average (MA) model and an autoregressive (AR) model (Cheng, Para [0025] - - A time-series forecasting method using an auto-regressive integrated moving average method consisting of a moving average model and an autoregressive model.); calculating an information quantity of each of the ARIMA model combinations by using an information criterion algorithm (Cheng, Para [0045-57], [0063-68] - - Ranking ARIMA models by the parameter/”information quantity” value size using selected performance measures/”information criterion algorithm”.); and selecting one of the ARIMA model combinations that has the biggest information quantity as an optimal model. (Cheng, Para [0045-57], [0063-68] - - Selecting an ARIMA model with the largest parameter/”information quantity” value as the model.)
But the combination of Cheng, Cheng736, Chen, and Akrotirianakis fails to specify selecting the biggest lag of the MA model by using an autocorrelation function (ACF), and selecting the biggest lag of the AR model by using a partial autocorrelation function (PACF); creating a plurality of ARIMA model combinations by using the biggest lag of the MA model and the biggest lag of the AR model.
However Fang teaches selecting the biggest lag of the MA model by using an autocorrelation function (ACF), and selecting the biggest lag of the AR model by using a partial autocorrelation function (PACF) (Fang, Col 6, Line 30 – Col 7, Line 45, Col 10, Line 59 – Col 11, Line 10 - - Selecting the larger lag of the moving average model using autocorrelation function and selecting a larger lag of the AR model by using a partial autocorrelation function.); creating a plurality of ARIMA model combinations by using the biggest lag of the MA model and the biggest lag of the AR model. (Fang, Col 11, Line 1 – Col 13, Line 25 - - Creating multiple ARIMA model combinations by using the larger lags of the MA models and the larger lags of the AR models.)
Cheng, Cheng736, Chen, Akrotirianakis, and Fang are analogous art because they are from the same field of endeavor.  They relate to predictive maintenance methods.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above predictive maintenance method, as taught by Cheng, Cheng736, Chen, and Akrotirianakis, and further incorporating creating multiple ARIMA model combinations by using the selected larger lags of the MA models and the selected larger lags of the AR models, as taught by Fang.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow modeling and prediction based upon past values by creating multiple ARIMA model combinations 
But the combination of Cheng, Cheng736, Chen, Akrotirianakis, and Fang fails to specify performing a white noise test on the values of the aging feature in the set of model-building sample data, wherein when one of the values of the aging feature in the set of model-building sample data is a white noise, a value of the aging feature corresponding to another set of process data belonging to a (N+1)th workpiece processed before the selection sample point is added to the set of model-building data.
However Mahan teaches performing a white noise test on the values of the data in the set of model-building sample data, wherein when one of the values of the data in the set of model-building sample data is a white noise, a value of the data corresponding to process data is added to the set of model-building data. (Mahan, Page 102 - - Performing a white noise test on data values of model building sample data and determining that the data value is not significantly different from white noise and added to the model building sample data.)
Cheng, Cheng736, Chen, Akrotirianakis, Fang, and Mahan are analogous art because they are from the same field of endeavor.  They relate to predictive maintenance methods.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above predictive maintenance method, as taught by Cheng, Cheng736, Chen, Akrotirianakis, and Fang, and further incorporating performing a white noise test on data values of model building sample data and determining that the data value is not significantly different from white noise and added to the model building sample data, as taught by Mahan.  
One of ordinary skill in the art would have been motivated to do this modification in order to perform diagnostic evaluations of ARIMA modeling by performing a white noise test on data values of 

Claim 14
The combination of Cheng, Cheng736, Chen, Akrotirianakis, Fang, and Mahan teaches all the limitations of the base claims as outlined above.  
Akrotirianakis further teaches the information criterion algorithm is a Bayesian information criterion (BIC) or an Akaike information criterion (AIC). (Akrotirianakis, Para [0027] - - Algorithm is a Bayesian information criterion or an Akaike information criterion.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above predictive maintenance method, as taught by Cheng, Cheng736, Chen, Akrotirianakis, Fang, and Mahan, and further incorporating a Bayesian information criterion or an Akaike information criterion algorithm, as taught by Akrotirianakis.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide predictive time series trends in a manner useful for planning purposes by using a Bayesian information criterion or an Akaike information criterion algorithm, as suggested by Akrotirianakis (Para [0005]).


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., US Patent Pub. US 20140025315 A1 (hereinafter Cheng) in view of Cheng et al., US Patent Pub. US 20160349736 A1 (hereinafter Cheng736) in view of Chen et al., US Patent Pub. US 20060129257 A1 (hereinafter Chen) in view of Akrotirianakis et al., US Patent Pub. US 20170076216 A1 (hereinafter Akrotirianakis) as applied to Claims 1-2, 9-12, and 19-20 above, in view of Jiang et al., US Patent Pub. US 20060161403 A1 (hereinafter Jiang), and in further view of Dongmei, Chinese Patent Num. CN109063366A (hereinafter Dongmei).

Claim 5
The combination of Cheng, Cheng736, Chen, and Akrotirianakis teaches all the limitations of the base claims as outlined above.
But the combination of Cheng, Cheng736, Chen, and Akrotirianakis fails to specify the model-building operation comprises: determining if variances of the values of the aging feature in the set of model-building sample data become larger with time, and performing a log transformation on each of the values of the aging feature in the set of model-building sample data when the variances of the values of the aging feature in the set of model-building sample data become larger with time.
However Jiang teaches the model-building operation comprises: determining if variances of the values in the set of model-building sample data become larger with time, and performing a log transformation on each of the values in the set of model-building sample data when the variances of the values in the set of model-building sample data become larger with time. (Jiang, Para [0030], [0066-69] - - Determining if the variances of the values of the variables/sample data become larger over time, and performing a log scaling/transformation on the values when the variances of the values of the variables/sample data become larger over time.)
Cheng, Cheng736, Chen, Akrotirianakis, and Jiang are analogous art because they are from the same field of endeavor.  They relate to predictive model methods.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above predictive model method, as taught by Cheng, Cheng736, Chen, and Akrotirianakis, and further incorporating determining if the variances of the values 
One of ordinary skill in the art would have been motivated to do this modification in order to minimize the difficulty, time and expense associated with current methods of statistical analysis by determining if the variances of the values of the variable data become larger over time, and performing log scaling on the values when the variances of the values of the variables/sample data become larger over time, as suggested by Jiang (Para [0021]).
But the combination of Cheng, Cheng736, Chen, Akrotirianakis, and Jiang fails to specify performing a unit root test on the values of the aging feature in the set of model-building sample data to check if the values of the aging feature in the set of model-building sample data arranged in sequence is stationary, and performing a process of difference on each of the values of the aging feature in the set of model-building sample data when the values of the aging feature in the set of model-building sample data is not stationary.
However Dongmei teaches performing a unit root test on the values in the set of model-building sample data to check if the values in the set of model-building sample data arranged in sequence is stationary, and performing a process of difference on each of the values in the set of model-building sample data when the values in the set of model-building sample data is not stationary. (Dongmei, Pages 4-5, 9-10 - - Performing a unit root test to determine if the data is stationary, and performing an N-order difference/”process of difference” if the data is non stationary.)
Cheng, Cheng736, Chen, Akrotirianakis, Jiang, and Dongmei are analogous art because they are from the same field of endeavor.  They relate to predictive model methods.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above predictive model method, as taught by Cheng, Cheng, Cheng736, Chen, Akrotirianakis, and Jiang, and further incorporating performing a unit root test 
One of ordinary skill in the art would have been motivated to do this modification in order to improve the prediction accuracy of the models by performing a unit root test to determine if the data is stationary, and performing an N-order difference if the data is non stationary, as suggested by Dongmei (Abstract).

Claim 15
The combination of Cheng, Cheng736, Chen, and Akrotirianakis teaches all the limitations of the base claims as outlined above.
But the combination of Cheng, Cheng736, Chen, and Akrotirianakis fails to specify the model-building operation comprises: determining if variances of the values of the aging feature in the set of model-building sample data become larger with time, and performing a log transformation on each of the values of the aging feature in the set of model-building sample data when the variances of the values of the aging feature in the set of model-building sample data become larger with time.
However Jiang teaches the model-building operation comprises: determining if variances of the values in the set of model-building sample data become larger with time, and performing a log transformation on each of the values in the set of model-building sample data when the variances of the values in the set of model-building sample data become larger with time. (Jiang, Para [0030], [0066-69] - - Determining if the variances of the values of the variables/sample data become larger over time, and performing a log scaling/transformation on the values when the variances of the values of the variables/sample data become larger over time.)
Cheng, Cheng736, Chen, Akrotirianakis, and Jiang are analogous art because they are from the same field of endeavor.  They relate to predictive model methods.

One of ordinary skill in the art would have been motivated to do this modification in order to minimize the difficulty, time and expense associated with current methods of statistical analysis by determining if the variances of the values of the variable data become larger over time, and performing log scaling on the values when the variances of the values of the variables/sample data become larger over time, as suggested by Jiang (Para [0021]).
But the combination of Cheng, Cheng736, Chen, Akrotirianakis, and Jiang fails to specify performing a unit root test on the values of the aging feature in the set of model-building sample data to check if the values of the aging feature in the set of model-building sample data arranged in sequence is stationary, and performing a process of difference on each of the values of the aging feature in the set of model-building sample data when the values of the aging feature in the set of model-building sample data is not stationary.
However Dongmei teaches performing a unit root test on the values in the set of model-building sample data to check if the values in the set of model-building sample data arranged in sequence is stationary, and performing a process of difference on each of the values in the set of model-building sample data when the values in the set of model-building sample data is not stationary. (Dongmei, Pages 4-5, 9-10 - - Performing a unit root test to determine if the data is stationary, and performing an N-order difference/”process of difference” if the data is non stationary.)
Cheng, Cheng736, Chen, Akrotirianakis, Jiang, and Dongmei are analogous art because they are from the same field of endeavor.  They relate to predictive model methods.

One of ordinary skill in the art would have been motivated to do this modification in order to improve the prediction accuracy of the models by performing a unit root test to determine if the data is stationary, and performing an N-order difference if the data is non stationary, as suggested by Dongmei (Abstract).


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., US Patent Pub. US 20140025315 A1 (hereinafter Cheng) in view of Cheng et al., US Patent Pub. US 20160349736 A1 (hereinafter Cheng736) in view of Chen et al., US Patent Pub. US 20060129257 A1 (hereinafter Chen) in view of Akrotirianakis et al., US Patent Pub. US 20170076216 A1 (hereinafter Akrotirianakis) as applied to Claims 1-2, 9-12, and 19-20 above, in view of Jiang et al., US Patent Pub. US 20060161403 A1 (hereinafter Jiang), in view of Dongmei, Chinese Patent Num. CN109063366A (hereinafter Dongmei) as applied to Claims 5 and 15 above, in view of Yoshida, US Patent Pub. US 20150180740 A1 (hereinafter Yoshida).

Claim 6
The combination of Cheng, Cheng736, Chen, Akrotirianakis, Jiang, and Dongmei teaches all the limitations of the base claims as outlined above.
the unit root test is an augmented Dickey-Fuller test (ADF test) or a Kwiatkowski-Phillips-Schmidt-Shin (KPSS) test.
However Yoshida teaches the unit root test is an augmented Dickey-Fuller test (ADF test) or a Kwiatkowski-Phillips-Schmidt-Shin (KPSS) test. (Yoshida, Para [0090-92] - - Unit root test is augmented Dickey-Fuller test or a Kwiatkowski-Phillips-Schmidt-Shin test.)
Cheng, Cheng736, Chen, Akrotirianakis, Jiang, Dongmei, and Yoshida are analogous art because they are from the same field of endeavor.  They relate to predictive model methods.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above predictive model method, as taught by Cheng, Cheng736, Chen, Akrotirianakis, Jiang, and Dongmei, and further incorporating the unit root test is augmented Dickey-Fuller test or a Kwiatkowski-Phillips-Schmidt-Shin test, as taught by Yoshida.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a prediction method with high accuracy by incorporating the unit root test augmented by a Dickey-Fuller test or a Kwiatkowski-Phillips-Schmidt-Shin test, as suggested by Yoshida (Para [0014]).

Claim 16
The combination of Cheng, Cheng736, Chen, Akrotirianakis, Jiang, and Dongmei teaches all the limitations of the base claims as outlined above.
But the combination of Cheng, Cheng736, Chen, Akrotirianakis, Jiang, and Dongmei fails to specify the unit root test is an augmented Dickey-Fuller test (ADF test) or a Kwiatkowski-Phillips-Schmidt-Shin (KPSS) test.
the unit root test is an augmented Dickey-Fuller test (ADF test) or a Kwiatkowski-Phillips-Schmidt-Shin (KPSS) test. (Yoshida, Para [0090-92] - - Unit root test is augmented Dickey-Fuller test or a Kwiatkowski-Phillips-Schmidt-Shin test.)
Cheng, Cheng736, Chen, Akrotirianakis, Jiang, Dongmei, and Yoshida are analogous art because they are from the same field of endeavor.  They relate to predictive model methods.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above predictive model method, as taught by Cheng, Cheng736, Chen, Akrotirianakis, Jiang, and Dongmei, and further incorporating the unit root test is augmented Dickey-Fuller test or a Kwiatkowski-Phillips-Schmidt-Shin test, as taught by Yoshida.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a prediction method with high accuracy by incorporating the unit root test augmented by a Dickey-Fuller test or a Kwiatkowski-Phillips-Schmidt-Shin test, as suggested by Yoshida (Para [0014]).


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., US Patent Pub. US 20140025315 A1 (hereinafter Cheng) in view of Cheng et al., US Patent Pub. US 20160349736 A1 (hereinafter Cheng736) in view of Chen et al., US Patent Pub. US 20060129257 A1 (hereinafter Chen) in view of Akrotirianakis et al., US Patent Pub. US 20170076216 A1 (hereinafter Akrotirianakis) as applied to Claims 1-2, 9-12, and 19-20 above, in view of Yang et al., US Patent Pub. US 20180272491 A1 (hereinafter Yang).

Claim 7
The combination of Cheng, Cheng736, Chen, and Akrotirianakis teaches all the limitations of the base claims as outlined above.
performing a second determination operation to determine if the component of the production tool needs replacement or maintenance, wherein the second determination operation comprises: determining if (RULt − RULt−1)/RULt−1 is greater than or equal to a threshold, thereby obtaining a first result, wherein t−1 stands for the (t−1)th workpiece; determining if RULt is smaller than a maintenance buffer time, thereby obtaining a second result, wherein the component of the production tool has to be  maintained within the maintenance buffer time when being abnormal; wherein when the first result and the second result both are false, the component of the production tool is in a sick state but does not deteriorate drastically, and no maintenance is needed; when the first result is false and the second result is true, the component of the production tool does not deteriorate drastically but its remaining useful life is sufficient, and maintenance is needed; when the first result is true and the second result is false, the component of the production tool deteriorates drastically, and if the first result for each of the tth workpiece to the (t+p)th workpiece that are successively processed by the component of the production tool is true and the second result for the for each of the tth workpiece to the (t+p)th workpiece is false, inspection or maintenance is needed, wherein p is a positive integer; and when the first result and the second result both are true, the component of the production tool needs maintenance.
However Yang teaches performing a second determination operation to determine if the component of the production tool needs replacement or maintenance, wherein the second determination operation comprises: determining if (RULt − RULt−1)/RULt−1 is greater than or equal to a threshold, thereby obtaining a first result, wherein t−1 stands for the (t−1)th workpiece (Yang, Para [0007], [0042-47] - - Determining a first result from a result of checking if the remaining useful life is greater or equal to a maximum tool wear threshold using a difference between where Ymax is the maximum tool wear threshold and y(k) is the tool wear predicted value after the k/”(t-1)”th tool ; determining if RULt is smaller than a maintenance buffer time, thereby obtaining a second result, wherein the component of the production tool has to be maintained within the maintenance buffer time when being abnormal (Yang, Para [0007], [0042-47] - - Determining a second result from a result of checking if the remaining useful life is less than a maximum tool life/”maintenance buffer time” that the tool/component has to be maintained when determined to be abnormal.); wherein when the first result and the second result both are false, the component of the production tool is in a sick state but does not deteriorate drastically, and no maintenance is needed; when the first result is false and the second result is true, the component of the production tool does not deteriorate drastically but its remaining useful life is sufficient, and maintenance is needed; when the first result is true and the second result is false, the component of the production tool deteriorates drastically, and if the first result for each of the tth workpiece to the (t+p)th workpiece that are successively processed by the component of the production tool is true and the second result for the for each of the tth workpiece to the (t+p)th workpiece is false, inspection or maintenance is needed, wherein p is a positive integer; and when the first result and the second result both are true, the component of the production tool needs maintenance. (Yang, Para [0007], [0042-47] - - Comparing the first and second results to determine if a tool/component does not need maintenance, if the comparison results indicate increased wear rate with useful remaining time left and maintenance is needed, and if both results indicate the tool/component needs maintenance due to exceeding the maximum tool life/”maintenance buffer time”, after the k/pth tool run/workpiece of operation.)
Cheng, Cheng736, Chen, Akrotirianakis, and Yang are analogous art because they are from the same field of endeavor.  They relate to predictive model methods.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above predictive model method, as taught by Cheng, Cheng736, Chen, and Akrotirianakis, and further incorporating determining first and second results of 
One of ordinary skill in the art would have been motivated to do this modification in order to obtain actual maximum tool life values of the tool product operated at the boundary conditions by determining first and second results of remaining useful life is greater or equal to a maximum tool wear threshold and comparing the first and second results to determine whether or not a tool/component needs maintenance, as suggested by Yang (Para [0007]).

Claim 17
The combination of Cheng, Cheng736, Chen, and Akrotirianakis teaches all the limitations of the base claims as outlined above.
But the combination of Cheng, Cheng736, Chen, and Akrotirianakis fails to specify performing a second determination operation to determine if the component of the production tool needs replacement or maintenance, wherein the second determination operation comprises: determining if (RULt − RULt−1)/RULt−1 is greater than or equal to a threshold, thereby obtaining a first result, wherein t−1 stands for the (t−1)th workpiece; determining if RULt is smaller than a maintenance buffer time, thereby obtaining a second result, wherein the component of the production tool has to be  maintained within the maintenance buffer time when being abnormal; wherein when the first result and the second result both are false, the component of the production tool is in a sick state but does not deteriorate drastically, and no maintenance is needed; when the first result is false and the second result is true, the component of the production tool does not deteriorate drastically but its remaining useful life is sufficient, and maintenance is needed; when the first result is true and the second result is false, the component of the production tool deteriorates drastically, and if the first result for each of the tth workpiece to the (t+p)th workpiece that are successively processed by the component of the production tool is true and the second result for the for each of the tth workpiece to the (t+p)th workpiece is false, inspection or maintenance is needed, wherein p is a positive integer; and when the first result and the second result both are true, the component of the production tool needs maintenance.
However Yang teaches performing a second determination operation to determine if the component of the production tool needs replacement or maintenance, wherein the second determination operation comprises: determining if (RULt − RULt−1)/RULt−1 is greater than or equal to a threshold, thereby obtaining a first result, wherein t−1 stands for the (t−1)th workpiece (Yang, Para [0007], [0042-47] - - Determining a first result from a result of checking if the remaining useful life is greater or equal to a maximum tool wear threshold using a difference between where Ymax is the maximum tool wear threshold and y(k) is the tool wear predicted value after the k/”(t-1)”th tool run/workpiece of operation.); determining if RULt is smaller than a maintenance buffer time, thereby obtaining a second result, wherein the component of the production tool has to be maintained within the maintenance buffer time when being abnormal (Yang, Para [0007], [0042-47] - - Determining a second result from a result of checking if the remaining useful life is less than a maximum tool life/”maintenance buffer time” that the tool/component has to be maintained when determined to be abnormal.); wherein when the first result and the second result both are false, the component of the production tool is in a sick state but does not deteriorate drastically, and no maintenance is needed; when the first result is false and the second result is true, the component of the production tool does not deteriorate drastically but its remaining useful life is sufficient, and maintenance is needed; when the first result is true and the second result is false, the component of the production tool deteriorates drastically, and if the first result for each of the tth workpiece to the (t+p)th workpiece that are successively processed by the component of the production tool is true and the second result for the for each of the tth workpiece to the (t+p)th workpiece is false, inspection or maintenance is needed, wherein p is a positive integer; and when the first result and the second result both are true, the component of the production tool needs maintenance. (Yang, Para [0007], [0042-47] - - Comparing the first and second results to determine if a tool/component does not need maintenance, if the comparison results indicate increased wear rate with useful remaining time left and maintenance is needed, and if both results indicate the tool/component needs maintenance due to exceeding the maximum tool life/”maintenance buffer time”, after the k/pth tool run/workpiece of operation.)
Cheng, Cheng736, Chen, Akrotirianakis, and Yang are analogous art because they are from the same field of endeavor.  They relate to predictive model methods.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above predictive model method, as taught by Cheng, Cheng736, Chen, and Akrotirianakis, and further incorporating determining first and second results of remaining useful life is greater or equal to a maximum tool wear threshold and comparing the first and second results to determine whether or not a tool/component needs maintenance, as taught by Yang.  
One of ordinary skill in the art would have been motivated to do this modification in order to obtain actual maximum tool life values of the tool product operated at the boundary conditions by determining first and second results of remaining useful life is greater or equal to a maximum tool wear threshold and comparing the first and second results to determine whether or not a tool/component needs maintenance, as suggested by Yang (Para [0007]).


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., US Patent Pub. US 20140025315 A1 (hereinafter Cheng) in view of Cheng et al., US Patent Pub. US 20160349736 A1 (hereinafter Cheng736) in view of Chen et al., US Patent Pub. US 20060129257 A1 (hereinafter Chen) in view of Akrotirianakis et al., US Patent Pub. US 20170076216 A1 (hereinafter Akrotirianakis) as applied to Claims 1-2, 9-12, and 19-20 above, in view of Cumming, US Patent Pub. US 20060095292 A1 (hereinafter Cumming).

Claim 8
The combination of Cheng, Cheng736, Chen, and Akrotirianakis teaches all the limitations of the base claims as outlined above.
But the combination of Cheng, Cheng736, Chen, and Akrotirianakis fails to specify performing a second determination operation to determine if the component of the production tool needs replacement or maintenance, wherein the second determination operation comprises: converting the predicted values of the aging feature (yT) to a plurality of death correlation indices (DCI) in accordance with a set of conversion formulas as follows:

    PNG
    media_image4.png
    63
    195
    media_image4.png
    Greyscale

wherein ydeath is the ydeath is the predicted value of the aging feature when the component cannot work, yt−1 is the value of the aging feature corresponding to the (t−1)th workpiece processed by the component, conv is the covariance computation, and Var is the variance computation; and when DCIt is greater than a threshold, it means that the component is near a dead state when processing the tth workpiece, wherein the threshold is based on a standard error of DCIt.
However Cumming teaches performing a second determination operation to determine if the component of the production tool needs replacement or maintenance, wherein the second determination operation comprises: converting the predicted values of the feature (yT) to a plurality of correlation indices in accordance with a set of conversion formulas. (Cumming, Para [0185-189] - - Performing a determination operation by converting predicted values of the rate/feature to correlation indices of rate/feature changes in accordance with a set of conversion formulas that take the covariance 
Cheng, Cheng736, Chen, Akrotirianakis, and Cumming are analogous art because they are from the same field of endeavor.  They relate to predictive model methods.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above predictive model method, as taught by Cheng, Cheng736, Chen, and Akrotirianakis, and further incorporating performing a determination operation by converting predicted values of the rate to correlation indices of rate changes in accordance with a set of conversion formulas that take the covariance of the rate changes and divide them by the square root of the variance of the rate changes, as taught by Cumming.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase accuracy of a rate analysis by performing a determination operation by converting predicted values of the rate to correlation indices of rate changes in accordance with a set of conversion formulas that take the covariance of the rate changes and divide them by the square root of the variance of the rate changes, as suggested by Cumming (Para [0010]).

Claim 18
The combination of Cheng, Cheng736, Chen, and Akrotirianakis teaches all the limitations of the base claims as outlined above.
But the combination of Cheng, Cheng736, Chen, and Akrotirianakis fails to specify performing a second determination operation to determine if the component of the production tool needs replacement or maintenance, wherein the second determination operation comprises: converting the predicted values of the aging feature (yT) to a plurality of death correlation indices (DCI) in accordance with a set of conversion formulas as follows:

    PNG
    media_image4.png
    63
    195
    media_image4.png
    Greyscale

wherein ydeath is the ydeath is the predicted value of the aging feature when the component cannot work, yt−1 is the value of the aging feature corresponding to the (t−1)th workpiece processed by the component, conv is the covariance computation, and Var is the variance computation; and when DCIt is greater than a threshold, it means that the component is near a dead state when processing the tth workpiece, wherein the threshold is based on a standard error of DCIt.
However Cumming teaches performing a second determination operation to determine if the component of the production tool needs replacement or maintenance, wherein the second determination operation comprises: converting the predicted values of the feature (yT) to a plurality of correlation indices in accordance with a set of conversion formulas. (Cumming, Para [0185-189] - - Performing a determination operation by converting predicted values of the rate/feature to correlation indices of rate/feature changes in accordance with a set of conversion formulas that take the covariance of the rate/feature changes and divide them by the square root of the variance of the rate/feature changes.)
Cheng, Cheng736, Chen, Akrotirianakis, and Cumming are analogous art because they are from the same field of endeavor.  They relate to predictive model methods.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above predictive model method, as taught by Cheng, Cheng736, Chen, and Akrotirianakis, and further incorporating performing a determination operation by converting predicted values of the rate to correlation indices of rate changes in accordance with a set of conversion formulas that take the covariance of the rate changes and divide them by the square root of the variance of the rate changes, as taught by Cumming.  



Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dye et al., US Patent Num. US 4658245 A relates to claims 1, 7, 11, and 17 regarding tool condition, failure monitoring, and remaining useful life.
Sharma et al., US Patent Pub. US 20200133830 A1 relates to claims 1, 3, 11, and 13 regarding ARIMA modeling, operational quality indexing, white noise testing, and time series data forecasting.
Hsia et al., US Patent Pub. US 20200116553 A1 relates to claims 1 and 11 regarding equipment health state index modeling and time series data.
Zhou et al., US Patent Pub. US 20210048807 A1 relates to claims 1, 8, 11, and 18 regarding remaining useful life, failure thresholds, and modeling a degradation process using covariance and variance.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119